 
Exhibit 10.7
Execution Version
 
INVESTMENT MONITORING AGREEMENT
 
THIS INVESTMENT MONITORING AGREEMENT (this “Agreement”), dated as of
September 16, 2009, is entered into by and between CAPRIUS, INC., a Delaware
corporation (the “Company”), and Vintage Capital Group, LLC, a Delaware limited
liability company (together with its successors and assigns,
“Investor”).  Capitalized terms not defined herein shall have the same meaning
ascribed to them in the Securities Purchase Agreement (as defined below).
 
R E C I T A L S
 
A.           Investor has agreed to enter into that certain Securities Purchase
and Sale Agreement, dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”), pursuant to which Investor has agreed, among other things,
to purchase the Note, upon the terms and conditions set forth in the Securities
Purchase Agreement.  Investor desires to monitor its investment in the Note
pursuant to the terms and conditions set forth herein.
 
B.           The Company acknowledges Investor’s desire to monitor such
investment in the Note, and the Company desires to have the benefits to be
derived from Investor’s review of the Company’s financial condition and
performance as provided in this Agreement, including, without limitation, the
benefits of establishing an Operating Committee as provided herein.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Term.  This Agreement shall terminate on the earliest to occur of
the following:
 
(a)           the date upon which Investor, together with its Affiliates,
collectively own less than 10% of the outstanding principal amount of the Note
(including the outstanding principal amount of any PIK Notes issued or deemed
issued under the Note); or
 
(b)           notice from Investor that it desires to terminate this Agreement;
 
provided, however, that the termination of this Agreement shall not affect in
any way the Company’s obligation to pay any fees payable to Investor in
consideration of the services provided hereunder as set forth in a separate
agreement between the Company and Investor, to the extent any such obligation is
independent of this Agreement or arose prior to such termination, or its
obligation to indemnify Investor or any of its employees, officers, partners,
principals, Affiliates, agents, attorneys, accountants and representatives
pursuant to Section 5 hereof or under any other agreement or arrangement or the
terms of its organizational or governing documents.
 

--------------------------------------------------------------------------------


 
2.           Investment Monitoring Activities.  The Company hereby establishes
an Operating Committee (the “Operating Committee,”) which shall at all times be
comprised of two representatives of the Company, initially, Dwight Morgan and
Jonathan Joels, and two representatives selected by Investor, initially, Mark
Sampson and Tom Webster.  The Operating Committee shall not constitute a
committee designated by the Board of Directors of the Company pursuant to the
Company’s Bylaws or Section 141 of the Delaware Corporations Code, and no such
person shall have any authority in their capacities as a member of the Operating
Committee to act in the name of or on behalf of the Company.  However, the
Operating Committee shall have the right to make suggestions and to recommend
actions to the Board of Directors of the Company (the “Board”) or to any
committee of the Board, either in writing or by attending, through a
representative, a meeting of the Board or such committee.  Within five (5)
Business Days of the delivery of the financial information required pursuant to
the terms of the Securities Purchase Agreement, and, if circumstances warrant,
at other times during normal business hours as Investor may reasonably request,
the Operating Committee shall meet to discuss such information and to review the
Company’s performance.  The financial officers of the Company and other members
of senior management, as required, shall be available at each meeting of the
Operating Committee to review the financial information and discuss other
matters.  Meetings may be conducted by telephone or other means of simultaneous
communication so long as each of the persons attending can hear each of the
other persons attending the meeting.
 
3.           Additional Services.  With a view towards enhancing the operating
performance of the Company and obtaining the return on investment sought by
Investor, the Operating Committee shall, among other things:
 
(a)           review the Company’s annual operating and capital budget;
 
(b)           analyze budgeted versus actual performance;
 
(c)           review strategic planning for the Company;
 
(d)           analyze working capital management;
 
(e)           review cash flow performance in relationship to the Company’s
financial arrangements;
 
(f)           monitor compliance with all outstanding financial obligations; and
 
(g)           review operating expenses.
 
The Operating Committee also shall consider such additional matters concerning
the operations of the Company as the Company shall deem advisable and reasonably
request from time to time.
 
2

--------------------------------------------------------------------------------


 
4.           Other Monitoring Activities.  During the term of this Agreement,
the Company shall provide Investor’s representatives on the Operating Committee
with any financial or other information reasonably requested by such Investor
representatives.  Additionally, the Company shall make available to Investor’s
representatives on the Operating Committee an opportunity to meet in person with
officers, directors and other employees of the Company and its Subsidiaries upon
reasonable request, and to conduct telephonic conferences with Investor’s
representatives after the Company delivers any information reports under the
Securities Purchase Agreement; provided, that, in each case, the parties hereby
agree that in person meetings of the Operating Committee shall take place on a
more frequent basis than monthly if reasonably requested by Investor or its
representatives where, in Investor’s or its representatives’ determination, the
circumstances warrant, taking into account the Company’s and its respective
Subsidiaries’ performance or pending transactions.  The Company will provide
Investor’s representatives on the Operating Committee electronic copies of
management reports regularly received by the Chief Executive Officer or
President of the Company to the extent Investor may reasonably request.  In
addition, Investor’s representatives on the Operating Committee shall be
authorized to meet with the Company’s lenders at any reasonable time during
normal business hours and from time to time.
 
5.           Indemnification.  If Investor becomes involved in any capacity in
any claim, action, proceeding or investigation brought by or against any person
or entity in connection with any matter involving this Agreement, the Operating
Committee or Investor’s (or its Affiliates) role in monitoring any investment in
the Company, the Company shall indemnify and hold Investor and its employees,
officers, partners, principals, Affiliates, agents, attorneys, accountants and
representatives harmless from and against any and all costs, expenses, fees,
liabilities, claims, damages and losses, including attorneys’ fees and the cost
and expenses of any investigation and preparation, incurred in connection
therewith (“Losses”) to the maximum extent permitted by law.  If for any reason
the foregoing indemnification is not available for any reason or is not
sufficient to hold Investor and its respective employees, officers, partners,
principals, Affiliates, agents, attorneys, accountants and representatives
harmless, then the Company and/or Parent shall contribute to the amount of all
costs, expenses, fees, liabilities, claims, damages and losses paid or payable
by Investor or its respective employees, officers, partners, principals,
Affiliates, agents, attorneys, accountants and representatives, in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company, on the one hand, and Investor, on the other hand, but also the
relative fault of each, as well as any other equitable considerations, including
the extent to which any such Losses are determined by a court of competent
jurisdiction in a final, non-appealable judgment to have arisen from an act or
omission by Investor that constitutes a material and willful breach by Investor
of this Agreement.  The Company’s reimbursement, indemnity and contribution and
compensatory obligations shall be in addition to any liability or obligations
the Company may otherwise have at law or under any other agreement, and such
obligations shall extend, upon the same terms, to all of Investor’s employees,
officers, partners, principals, Affiliates, agents, attorneys, accountants and
representatives.  This Section 5 shall survive indefinitely the termination of
this Agreement.
 
6.           Confidentiality.  Other than in accordance with Section 14.6 of the
Securities Purchase Agreement and as set forth below, Investor shall keep
confidential any confidential and proprietary information regarding the Company
provided to it by the Company during the performance of the monitoring
activities hereunder and shall not trade on or use any such information except
in connection with monitoring its and its Affiliates’ investment in the Company;
provided, however, that Investor may disclose, trade on or use, as applicable,
any such information:
 
(a)           to any of Investor’s employees, officers, partners, Affiliates,
agents, attorneys, accountants and representatives;
 
3

--------------------------------------------------------------------------------


 
(b)           upon the order of any court or administrative agency or as
otherwise required by law;
 
(c)           upon the request, order or demand of a governmental or
administrative agency to provide information to it;
 
(d)           that is in the public domain by reason of prior publication not
attributable to any act or omission of Investor or its respective employees,
officers, partners, Affiliates, agents, attorneys, accountants and
representatives; and
 
(e)           in connection with the exercise of any remedy under the Securities
Purchase Agreement or any other agreement to which Investor is a party.
 
Investor acknowledges that, to the extent any of the Company’s securities are at
any time publicly traded, possession of the information obtained pursuant to
this Agreement may constitute the possession of material non-public information
and the possession of that information or the use restriction set forth herein
may preclude Investor from buying or selling such publicly traded securities.
 
Notwithstanding anything in this Section 6 to the contrary, any use and trading
restrictions set forth herein shall in no event apply to the purchase or sale by
Investor or its Affiliates of the Warrant, any preferred stock of the Company,
or any common stock of the Company pursuant to a tender offer by Investor or its
Affiliates for all or substantially all of the common stock of the Company.
 
7.           Non-Exclusive.  Nothing in this Agreement shall restrict Investor
or any person affiliated with it from any other activity, including, without
limitation, the providing of services similar to those provided to the Company
hereunder to other persons or entities.
 
8.           Fees and Expenses.  During the term of this Agreement, the Company
shall pay to Investor an investment monitoring fee of $50,000 per annum, payable
monthly, and shall reimburse Investor for all fees, expenses and costs incurred
by Investor (including, without limitation, by Investor’s employees, officers,
partners, principals, Affiliates, agents, attorneys, accountants and
representatives) and Investor’s representatives on the Operating Committee in
connection with monitoring Investor’s investment in the Company in accordance
with the provisions hereof, including, without limitation, travel expenses
incurred in connection with attending meetings of the Operating Committee.
 
9.           Modification.  No waiver or modification of this Agreement shall be
binding unless it is in writing signed by the parties hereto.
 
10.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile or PDF
signatures delivered hereunder shall be deemed original signatures.
 
4

--------------------------------------------------------------------------------


 
11.           Governing Law.  In all respects, including all matters of
construction, validity and performance, this Agreement and the rights and
obligations arising hereunder shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York applicable to contracts
made and performed in such state, without regard to principles thereof regarding
conflicts of laws.
 
12.           Dispute Resolution.  The dispute resolution procedures in the
Securities Purchase Agreement shall apply to all disputes arising hereunder
(including those relating to payment of costs associated with any dispute), and
such procedures are incorporated in this document by this reference.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Investment Monitoring
Agreement to be executed and delivered by their duly authorized representatives
as of the date first above written.
 

 
COMPANY:
 
CAPRIUS, INC.,
a Delaware corporation
         
 
By: 

/s/Dwight Morgan
     
Name: Dwight Morgan
Title: Chief Executive Officer
                   
INVESTOR:
 
VINTAGE CAPITAL GROUP, LLC,
a Delaware limited liability company
           
By: 
/s/Fred C. Sands
     
Name: Fred C. Sands
Title: Chairman
         

 
[SIGNATURE PAGE TO INVESTMENT MONITORING AGREEMENT]


 
 